OPINION

Per Curiam:

Respondents denied appellant’s application for a business license, which she sought in order to operate a brothel. The *174contemplated business was at best, we think, of a privileged nature, subject to respondents’ discretionary control. After inquiry and investigation, they determined not to issue such a license to the appellant. The record contains no showing of bad faith, or otherwise impermissible exercise of discretion by the county board, and under such circumstances mandamus is not available to the appellant. Douglas Co. Board v. Pederson, 78 Nev. 106, 369 P.2d 669 (1962); cf. State v. Curler, 26 Nev. at 356, 67 P. at 1077 (1902).
Affirmed.